Citation Nr: 1827244	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-27 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for diabetes mellitus prior to July 6, 2011, and in excess of 20 percent thereafter, to include the propriety of the reduction of the evaluation from 40 percent to 20 percent, effective July 6, 2011. 

2.  Entitlement to a rating in excess of 10 percent for hypertension prior to July 6, 2011, in excess of 30 percent for hypertensive nephropathy from July 6, 2011 to October 28, 2013, in excess of 60 percent for hypertensive nephropathy from October 29, 2013 to January 23, 2014, and in excess of 80 percent thereafter. 

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to June 27, 2016, and in excess of 40 percent thereafter. 

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to June 27, 2016, and in excess of 40 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board notes that the February 2013 rating decision reduced the Veteran's disability rating for diabetes from 40 percent to 20 percent, effective July 6, 2011. 

In an October 2014 rating decision, the RO combined the Veteran's hypertension disability with his renal dysfunction disability to recharacterized his disability as hypertensive nephropathy with hypertension given that both disabilities could be combined and rated under the same diagnostic code.  

In August 2016, the Board determined that the RO's decision to combine and recharacterize the Veteran's hypertension and renal dysfunction disabilities was proper.  Additionally, the Board determined that the RO's February 2013 rating reduction for diabetes did not result in any reduced compensation payable to the Veteran, and therefore, the procedural protections of 38 C.F.R. § 3.105(e) do not apply.  Lastly, the Board noted that while TDIU was initially on appeal, given that it was granted, effective March 28, 2011, this was a full grant of the benefit sought on appeal as the Veteran did not file a notice of disagreement as to the effective date.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a Board hearing in his June 2014 substantive appeal.  However, in March 2015, the Veteran withdrew his hearing request. 


FINDINGS OF FACT

1.  The rating reduction for the Veteran's assigned disability rating for diabetes was not carried out in accordance with applicable procedures and is void ab initio.

2.  Throughout the period on appeal, the Veteran's diabetes has been characterized by the need for insulin and the occasional need for a restricted diet; however, episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider has not been shown.  

3.  Prior to July 6, 2011, the Veteran's hypertension has been characterized by slightly elevated blood pressures and the need for medication; a diastolic pressure of predominately 110 mm/Hg or more, or a systolic pressure of predominately 200 mm/Hg or more; or, renal dysfunction have not been shown.  

4.  From July 6, 2011 to October 28, 2013, the Veteran's hypertensive nephropathy did not manifest with constant albuminuria with some edema; or, definite decrease in kidney function, or hypertension with diastolic pressure predominately 120mm/Hg or more.  

5.  As of October 29, 2013, the evidence is at least in equipoise that the Veteran was in poor health due to his hypertensive nephropathy which was characterized by persistent edema and albuminuria with BUN 40 to80mg%; however, regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, has not been shown.  

6.  Prior to June 27, 2016, the neuropathy in the Veteran's bilateral lower extremities has been characterized by pain, tingling, and numbness with no more than "mild" incomplete paralysis.

7.  As of June 27, 2016, the Veteran's bilateral lower extremity neuropathy has not been characterized by severe incomplete paralysis with muscle atrophy.


CONCLUSIONS OF LAW

1.  The reduction in disability rating for diabetes from 40 percent to 20 percent was not proper, and is void ab initio.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105(e), 4.124a, Diagnostic Code (DC) 7913 (2017).

2.  The criteria for a rating in excess of 40 percent for diabetes have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 4.119, DC 7913 (2017).

3.  The criteria for a rating in excess of 10 percent for hypertension prior to July 6, 2011, and in excess of 30 percent for hypertensive nephropathy from July 6, 2011 to October 28, 2013, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DCs 7101, 7502 (2017).

4.  The criteria for a rating of 80 percent, but no more, for hypertensive nephropathy, as of October 29, 2013, have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DCs 7101, 7502 (2017). 

5.  The criteria for a rating in excess of 10 percent for left lower extremity neuropathy prior to June 27, 2016, and in excess of 40 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2017).

6.  The criteria for a rating in excess of 10 percent for right lower extremity neuropathy prior to June 27, 2016, and in excess of 40 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

In March 2011, the Veteran filed an increased rating claim for his service-connected diabetes, which was assigned a 40 percent rating at the time of his claim.  The Veteran's rating was subsequently reduced to 20 percent, effective July 6, 2011.  The Veteran asserts that this reduction was not proper.  

Where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2017).  However, as discussed, the Board has previously determined that VA met its procedural obligations.   

Next, when considering whether the reduction itself is warranted by the evidence of record, a rating that has continued for a long period at the same level (five years or more) must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  Further, the Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  Moreover, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  Here, the Board observes that at the time of the rating reduction, the Veteran's 40 percent rating was in effect for more than five years.  Therefore, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) apply in this instance.  

After a review of the evidence, the Board determines that the reduction in the disability rating for the Veteran's diabetes was not proper.  

In this case, the Board finds that the February 2013 rating decision demonstrates that the RO appears to have essentially analyzed the issue of reduction of the 40 percent rating just as it would a claim for an increased rating.  Specifically, the RO failed to discuss the provisions of 38 C.F.R. §§ 3.105 or 3.344 in its analysis.  Of particular note, while the RO stated that the evidence "shows sustained improvement," there is no actual discussion of the issue of whether there was "an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown, 5 Vet. App. at 421.  Further, there is no discussion of whether or not the most recent VA examinations "are full and complete," as well as based upon" the entire record."  See 38 C.F.R. § 3.344.  Instead, the RO generally finds that the October 2007 and July 2011 VA examiners "do not provide objective findings to support a 40 percent evaluation."   

In any event, the Board notes that the Veteran's April 2001 VA examination (which was the basis for the originally assigned 40 percent rating) reflects that the Veteran had 50-100 episodes of hypoglycemia a year.  At the time, there was no evidence of a restrictive diet or regulation of activities.  Similarly, the Veteran's October 2011 and July 2011 VA examinations report that the Veteran had at least 1-2 episodes of hypoglycemia per week.  Moreover, while the Veteran's activities were not regulated, he was placed on a restricted diet.  Therefore, the RO has not sufficiently demonstrated that the Veteran's disability has improved.  38 C.F.R. § 3.105 (2017). 

Accordingly, the action to reduce the disability rating for the Veteran's diabetes is void, and the 40 percent rating is restored as though the reduction had not occurred.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Increased Ratings

The Veteran is seeking increased ratings for his service-connected diabetes, hypertension with renal failure, and neuropathy.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes

As discussed herein, the Veteran's diabetes is assigned a 40 percent rating under 38 C.F.R. § 4.119, DC 7913 (2017).  In order to warrant a higher 60 percent rating under DC 7913, the evidence must shows restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process. 

The term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

Based upon the evidence of record, a rating in excess of 40 percent is not warranted for the entire period on appeal.  Here, there is no evidence that the Veteran needed to regulate his activities with hospitalizations or more than monthly visits to his diabetic care provider due to hypoglycemic reactions.  Specifically, in November 2010, the Veteran's treating medical provider noted that there was a "remarkable" improvement in the Veteran's laboratory values associated with his diabetes and that he was "encouraged to incorporate physical activity" into his routine.  Moreover, while the Veteran's May 2011 VA treatment records reflect that he was instructed to have small and more frequent meals, there is no indication that he needed a restrictive diet or regulate his activities.  Similarly, the July 2011, November 2013, June 2014, and May 2015 treatment records reflect that while the Veteran may have required a restricted diet, there was no indication that either he was required to regulate his activity level and/or had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to his diabetic care provider.  

Similarly, at VA examinations in October 2016 and March 2017, while the Veteran indicated that he experienced episodes of hypoglycemia and/or ketoacidosis, he specifically reported that he did not have any hospital admissions related to these episodes.  Further, there was no indication that he was required to regulate his activities.  Therefore, the criteria for a rating for diabetes in excess of 40 percent are not met.

The Board has also considered whether or not the Veteran can receive a higher rating based upon separate compensable complications related to diabetes.  In this case, the Board observes that the Veteran is already separately service-connected for peripheral vascular disease, erectile dysfunction, retinopathy, and neuropathy as secondary to his diabetes.  However, while the Veteran's diabetic neuropathy ratings are on appeal (as discussed below), the ratings for the other aforementioned service-connected disorders are not before the Board.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue).  Additionally, to the extent the Veteran asserts that his benign prostatic hyperplasia (BPH), which causes a urinary/bladder dysfunction is related to his diabetes, the October 2016 VA examiner opined that "prostate enlargement is not known to be caused by diabetes."  Instead, the examiner determined that his BPH was due to "independent processes," including age related changes.  Moreover, there is not sufficient evidence to otherwise establish a nexus between his bladder/urinary dysfunction and diabetes.  As such, the evidence does not demonstrate that the Veteran has any separate disorders related to diabetes that would warrant a compensable rating.  

Hypertensive Nephropathy

Prior to July 6, 2011

Prior to July 6, 2011, the Veteran's hypertensive nephropathy, then characterized as hypertension, was assigned a 10 percent rating under DC 7101.  According to the applicable rating criteria, a rating of 20 percent for hypertension requires evidence of diastolic pressure predominantly 110 mm/Hg or more, or a systolic pressure predominantly 200 mm/Hg or more.  38 C.F.R. § 4.104, DC 7101 (2017).  

Based on the evidence of record, the Board determines that a rating in excess of 10 percent is not warranted prior to July 6, 2011.  In this case, the Board observes that during this period, most typically the Veteran's systolic pressures have been in the range of 120 to 160 mm/Hg, and never exceeded 200 mm/Hg.  Similarly, the Veteran's diastolic blood pressures were generally well below the 110 mm/Hg required for a rating in excess of 10 percent.  In fact, the Veteran's diastolic pressure never exceeded 110 mm/Hg.  Additionally, the November 2010, January 2011, and May 2011 treatment records indicate that the Veteran's overall blood pressure has been stable and well below the level to warrant a higher rating.  Therefore, as a predominant systolic blood pressure of 200 mm/Hg or a predominant diastolic blood pressure of 110 mm/Hg have not been shown, a rating in excess of 10 percent is not warranted for the Veteran's service-connected hypertension prior to July 6, 2011.

In arriving at this conclusion, the Board has also considered whether or not the Veteran was entitled to a higher rating for renal dysfunction under DC 7502 given that his hypertension and renal failure have been combined into a single rating.  Nevertheless, the medical records do not reflect renal dysfunction prior to July 6, 2011.  The Board notes that while the medical evidence during this period reflects abnormal laboratory values, including from May 2011, there is no evidence that these findings were caused by renal dysfunction.  

From July 6, 2011 to October 28, 2013

From July 6, 2011 to October 28, 2013, the Veteran's hypertensive nephropathy was assigned a 30 percent rating under DC 7502.  In order to warrant a rating in excess of 30 percent, the evidence must demonstrate constant albuminuria with some edema; or, definite decrease in kidney function, or hypertension with diastolic pressure predominately 120mm/Hg or more (60 percent).  38 C.F.R. § 4.115a.  

Based upon the evidence of record, a rating in excess of 30 percent is not warranted for this time period.  Specifically, in a July 2011 VA examination, there was no objective medical evidence of edema or definite decrease in kidney function.  Further, the Veteran's diastolic pressure was 60mm/Hg.  Similarly, the January 2013 VA examiner did not find any evidence of edema, and there was no evidence of diastolic pressure at or greater than 120mm/Hg.  

The Board also observes that there was no evidence in the Veteran's VA and private treatment records, including from July 2011, January 2012, September 2012, and October 2013, of edema, definite decrease in kidney function, and/or diastolic blood pressure at 120mm/Hg or greater.  Therefore, a rating in excess of 30 percent for this period is not warranted.  

From October 29, 2013

From October 29, 2013 to January 24, 2014, the Veteran's hypertensive nephropathy was assigned a 60 percent rating under DC 7502.  However, as a preliminary matter, the Board determines that the evidence is at least in equipoise for the assignment of an 80 percent rating under DC 7502 as of October 29, 2013.  Specifically, the Veteran's October 2013 private treatment records reflect that the Veteran was diagnosed with stage III kidney disease.  Further, the medical evidence, including the October 2013 and January 2014 treatment records, reflect BUN values in excess of 40mg%.  Additionally, the evidence is at least in equipoise that the Veteran was in poor health due to his hypertensive nephropathy that caused weakness or limitation of exertion.   Therefore, a 80 percent rating is warranted during this portion of the appeal.  

In order to warrant the maximum 100 percent schedular rating, the evidence must demonstrate regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a .

Based upon a review of the evidence, the Board determines that a rating in excess of 80 percent is not warranted as of October 29, 2013.  Here, the October 2016 and March 2017 VA examiners reviewed the Veteran's medical history and opined that the Veteran's diabetic nephropathy did not require regular dialysis, preclude more than sedentary activity, and/or cause markedly decreased function of kidney or other organ systems, including cardiovascular.  

In arriving at this conclusion, the Board acknowledges that the October 2016 VA examiner "checked" the box that indicates the Veteran requires regular dialysis.  Nevertheless, the Board finds that the overwhelming medical evidence, including the October 2016 VA examiner's own report of the Veteran's medical history and the November 2014 and March 2016 VA treatment records, reflects that the Veteran was not on dialysis or received dialysis at any point during the period on appeal.  As such, a rating in excess of 80 percent as of October 29, 2013 is not warranted.  

Lower Extremity Neuropathy

Prior to June 27, 2016, the Veteran was assigned two separate 10 percent ratings under DC 8520 (addressing the sciatic nerve) for bilateral lower extremity neuropathy.  38 C.F.R. § 4.124a.  Under DC 8520, a 20 percent rating is warranted when there is incomplete paralysis that is "moderate" in nature.  38 C.F.R. § 4.124a.  

Based upon the evidence of record, the Board determines that ratings in excess of 10 percent for neuropathy in either of the Veteran's lower extremities, respectively, are not warranted prior to June 27, 2016.  Specifically, at a VA examination in June 2011, the Veteran stated that he had severe burning pain in his right foot with constant severe dull pain in both legs.  On examination, the Veteran's motor and sensory function were normal with absent patellar and Achilles reflexes.  Further, there was no evidence of muscle atrophy.  

Moreover, while the Veteran's treatment records, including from August 2012 and March 2015, reflect that he had lower extremity pain, he nevertheless had normal sensory and motor functioning.  As such, there is no evidence of incomplete paralysis of a "moderate" nature during this period.  Therefore, separate ratings in excess of 10 percent for bilateral neuropathy are not warranted. 

As of June 27, 2016, the Veteran was assigned two separate 40 percent ratings under DC 8520 for bilateral lower extremity neuropathy.  38 C.F.R. § 4.124a.  In order to warrant a rating in excess of 40 percent under DC 8520, the evidence must demonstrate "severe" incomplete paralysis with muscle atrophy.  

However, based upon the evidence of record, the Board determines that a rating in excess of 40 percent as of June 27, 2016, is not warranted.  In this case, at a VA examination in October 2016, the Veteran reported moderate-severe lower extremity pain and moderate numbness.  On examination, he had normal strength and absent-decreased reflexes.  There was no evidence of muscle atrophy.  Additionally, the examiner determined that the Veteran had moderate-severe incomplete paralysis.  

Additionally, the Board notes that the Veteran's VA and private treatment records do not demonstrate that a higher rating is warranted during this period.  Specifically, while the Veteran's June 2016 nerve conduction study (performed by his treating physician) revealed "severe sensorimotor polyneuritis in the lower extremities," there was no evidence of muscle atrophy.  Moreover, there is no indication in the treatment records that the Veteran had muscle atrophy.  As a result, separate ratings in excess of 40 percent rating for bilateral lower extremity neuropathy, respectively, are not for application as of June 2016.   

In considering the appropriate disability rating, the Board has also considered the statements from the Veteran that his service-connected disorders are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability and ankle disorder according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.   As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations per the Board's August 2016 Remand directives.  

Finally, as noted above, this appeal was remanded by the Board in August 2016 in order to obtain a new VA examination and outstanding medical records.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all outstanding, available, and relevant records were obtained.  Moreover, the Veteran was provided with VA examinations in October 2016 and April 2017, and the Board finds that the VA examination reports are adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The reduction in the disability rating for diabetes from 40 percent to 20 percent was not proper, and is void ab initio.

A rating in excess of 40 percent for diabetes is denied.  

A rating in excess of 10 percent for hypertension prior to July 6, 2011, and in excess of 30 percent for hypertensive nephropathy from July 6, 2011 to October 28, 2013, is denied.  

A rating of 80 percent for hypertensive nephropathy, but no more, as of October 29, 2013, is granted.

A rating in excess of 10 percent for left lower extremity neuropathy prior to June 27, 2016, and in excess of 40 percent thereafter, is denied.  

A rating in excess of 10 percent for right lower extremity neuropathy prior to June 27, 2016, and in excess of 40 percent thereafter, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


